


110 HR 1109 IH: For the relief of Alejandro E. Gonzales.
U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 1109
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Pastor introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alejandro E. Gonzales.
	
	
		1.Waiver of grounds for removal
			 of, denial of admission to, Alejandro E. Gonzales
			(a)In
			 GeneralNotwithstanding
			 sections 212(a) and 237(a) of the Immigration and Nationality Act, Alejandro E.
			 Gonzales may not be removed from the United States, or denied admission to the
			 United States, by reason of any act of his that is a ground for removal or
			 denial of admission and is reflected in the records of the Department of
			 Homeland Security, or the Visa Office of the Department of State, on the date
			 of the enactment of this Act.
			(b)Rescission of
			 Outstanding Order of RemovalThe Secretary of Homeland Security shall
			 rescind any outstanding order of removal, or any finding of inadmissibility or
			 deportability, that has been entered against Alejandro E. Gonzales by reason of
			 any act described in subsection (a).
			(c)Establishment of
			 Good Moral CharacterNotwithstanding section 101(f) of the
			 Immigration and Nationality Act, any act described in subsection (a) may not be
			 considered in determining whether Alejandro E. Gonzales is, or during any
			 period has been, a person of good moral character for purposes of the
			 Immigration and Nationality Act.
			
